DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the solid acid precursor.”  Claim 1, upon which claim 5 depends, however, recites “polymer-based solid acid precursor.”  Revision in claim 5 to -the polymer-based solid acid precursor- is advised in order to provide consistent terminology throughout the claim set.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 has been amended to depend upon independent claim 1 and requires “wherein the solid acid precursor includes gluconolactone.”  Should Applicant intend this to mean the solid acid precursor itself of claim 1, i.e., the polymer-based solid acid precursor upon which the anti-caking agent of gluconolactone is placed, includes gluconolactone, there is insufficient support within the specification as filed.  The Examiner acknowledges Applicant states wherein the anti-caking agent is a solid acid precursor in [0020] and wherein such comprises gluconolactone in [0021].  The specification further describes the polymer-based solid acid precursors that are coated with this anti-caking agent in, for example, [0025]-[0026]; examples of polymer-based solid acid precursors, however, do not include gluconolactone, i.e., Applicant has not described wherein an anti-caking agent of gluconolactone is coated upon a polymer-based solid acid precursor that itself includes gluconolactone.  As such, the subject matter of claim 5 as amended is not supported by the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 has been amended to require “wherein the solid acid precursor includes gluconolactone.”  It is unclear if Applicant is attempting to claim wherein the polymer-based solid acid precursor of claim 1 itself includes a gluconolactone component (which the Examiner notes is not supported by the specification as filed, see above), or, if Applicant is attempting to require wherein the solid acid precursor of claim 1 includes gluconolactone by virtue of including the anti-caking agent coated thereon, wherein such an anti-caking includes gluconolactone (which the Examiner notes would appear to fail to further limit the subject matter of claim 1, see below).  Clarification is required.  For examination purposes, a teaching of either interpretation noted herein will be considered to read upon the invention as claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 has been amended to require “wherein the solid acid precursor includes gluconolactone.”  If Applicant is attempting to require wherein the solid acid precursor of claim 1 includes gluconolactone by virtue of including the anti-caking agent coated thereon, wherein such an anti-caking includes gluconolactone, it appears such would fail to further limit the subject matter of claim 1 since a coating of gluconolactone is already required therein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rimassa et al. (US 2008/0139416 – cited previously) in view of Ponasik et al. (WO 2021/055311 – cited previously), or, in the alternative, Rimassa et al. in view of Ponasik et al. and Deruelle et al. (US 2007/0172658 – cited previously).
	With respect to independent claim 1, Rimassa et al. discloses a composition comprising at least one polymer-based solid acid precursor (abstract, wherein the water degradable particles are defined as polymer based solid acid precursors; [0026]-[0037], wherein examples of such polymeric acid precursors are provided) coated with an anti-caking agent ([0055]).  Rimassa et al. discloses wherein the anti-caking agent is included to prevent the solid polymeric acid precursor particles from sticking together, and, further, suggests magnesium stearate as used for such purposes.  The reference, however, fails to disclose wherein the anti-caking agent comprises gluconolactone as claimed.  Ponasik et al. teaches anti-caking agents that are agriculturally acceptable as including various compounds, including magnesium stearate, wherein another suitable compound used for such a purpose is gluconolactone ([0192]).  As such, it would have been obvious to one having ordinary skill in the art to try gluconolactone as an anti-caking agent in the composition of Rimassa et al. since, as taught by Ponasik et al., such is a known agriculturally acceptable alternative anti-caking agent to the magnesium stearate disclosed by Rimassa et al. and therefore, would yield the predictable result of imparting anti-caking properties to the solid acid precursors disclosed therein.  
Rimassa et al. discloses wherein typically the anti-caking agent is used in an amount of from about 0.2% or less by weight of the water-degradable, i.e., solid polymeric acid precursor, particles ([0055]).  It is the position of the Office one having ordinary skill would recognize the optimal amount of anti-caking agent to employ as based on the length of storage and environmental conditions encountered during such since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using such.  Since the anticaking agent presence in the instant composition enhances the storage ability thereof, as does that in the composition of Rimassa et al., it does not appear that such would be considered an unexpected result of using the presently claimed weight percent ranges, and, as such, the determination of percents of each component as claimed would be achievable through routine experimentation in the art.  
Alternatively, Deruelle et al. suggests the addition of an anticaking agent to a dispersible solid composition in an amount of 0-30% by weight ([0064]) for the purpose of enhancing storage stability and flowability of the dispersible solid ([0091]).  As such, one of ordinary skill in the art would recognize the optimal amount of anticaking agent to include in the composition of Rimassa et al. in order to enhance the storage stability and flowability thereof under the environmental conditions to which it is subjected.  One having ordinary skill would recognize an optimal amount thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  
	With respect to dependent claim 5, Ponasik et al. teaches wherein the solid acid precursor includes gluconolactone ([0192]), i.e., since a coating of gluconolactone is provided on the solid acid precursor, the solid acid precursor includes gluconolactone, as set forth in the rejection of claim 1 above (see motivation as set forth therein).     
	With respect to dependent claim 6, Rimassa et al. discloses wherein said at least one polymer-based solid acid precursor has a particle size within the range as claimed ([0057]-[0059], wherein an example size of 20/40 mesh is suggested as well as a particle size of from about 0.2 mm to about 2.5 mm).
With respect to dependent claim 7, Rimassa et al. discloses wherein said at least one polymer-based solid acid precursor is shaped as claimed ([0056]).  
With respect to dependent claims 8 and 9, Rimassa et al. discloses wherein said at least one polymer-based solid acid precursor is an aliphatic ester, and, further, wherein said aliphatic ester is selected from the group as claimed ([0026]-[0037]).
With respect to dependent claim 12, Rimassa et al. discloses wherein the at least one polymer-based solid acid precursor is poly(lactic acid) ([0026]-[0037]), and, as provided above in the rejection of claim 1, Ponasik et al. suggests wherein the anti-caking agent is gluconolactone ([0192], see motivation for the use of such within the rejection of claim 1).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rimassa et al. in view of Ponasik et al. as applied to claim 1 above, or, in the alternative, over Rimassa et al. in view of Ponasik et al. and Deruelle et al. as applied to claim 1 above, and further in view of Ingraham et al. (US 3,336,979 – cited previously).
With respect to dependent claims 2 and 3, Rimassa et al. discloses the addition of an anti-caking agent to the solid polymeric acid precursors as set forth above in the rejection of claim 1; the reference, however, fails to disclose a particle size thereof, and, therefore fails to suggests a particle size within the range as claimed.  Ingraham teaches suspensions of dry powders that are used in subterranean well treatment operations (col. 1, l. 10-13) wherein an anti-caking material is added to a coating material placed thereon (col. 4, l. 62-75) for the purpose of preventing caking of the dry particles prior to use; the anti-caking material is further suggested to be a finely pulverized material that is finer than that which will pass through a 325 mesh sieve, i.e., finer than 44 microns (col. 4, l. 35-49).  As such, when including an anti-caking material in the coating and/or admixed with the solid polymeric acid precursor particles of Rimassa et al., it would have been obvious to one having ordinary skill in the art to try sizes thereof within the range as instantly claimed as such sized anti-caking agents are known for use with dry granular solids used in well treatment in order to impart their anti-caking properties thereto, as suggested by Ingraham et al., and, as such, one having ordinary skill in the art would recognize the optimal sized anti-caking agent to employ since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed particle size range of the anti-caking agent as critical and it is unclear if any unexpected results are achieved therewith.  As such, based on the teachings of Rimassa et al. in view of Ingraham et al., such a size of the anti-caking agent would be considered obvious.
Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rimassa et al. in view of Ponasik et al. as applied to claim 1 above, and further in view of Deruelle et al.
With respect to dependent claims 2 and 3, Rimassa et al. discloses the addition of an anti-caking agent to the solid polymeric acid precursors as set forth above in the rejection of claim 1; the reference, however, fails to disclose a particle size thereof, and, therefore fails to suggests a particle size within the range as claimed.  Deruelle et al. suggests the addition of an anticaking agent to dispersible solids for the purpose of enhancing the storage stability and flowability thereof wherein a preferable mixing of such with the solid for such purposes is as a deposition of the anticaking agent over the solid particles ([0091]).  A particle size of such anticaking agents is within a range of 0.001 to 0.5 mm (1 micron to 500 microns).  Since Rimassa et al. discloses the use of the anticaking agent to prevent the solid polymeric acid precursors from sticking during storage and Deruelle et al. suggests a size of anticaking agent used for storage stability as encompassing the range instantly claimed, it would have been obvious to one having ordinary skill in the art to try a size of anticaking agent within the range as claimed in order to enhance the storage stability of the solid polymeric acid precursors coated therewith.  Furthermore, it has been held, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed particle size range of the anti-caking agent as critical and it is unclear if any unexpected results are achieved therewith.  As such, based on the teachings of Rimassa et al. in view of Deruelle et al., such a size of the anti-caking agent would be considered obvious.
With respect to dependent claim 10, Rimassa et al. discloses wherein typically the anti-caking agent is used in an amount of from about 0.2% or less by weight of the water-degradable, i.e., solid polymeric acid precursor, particles ([0055]), as set forth above.  Furthermore, Deruelle et al. suggests the addition of an anticaking agent to a dispersible solid composition in an amount of 0-30% by weight ([0064]) for the purpose of enhancing storage stability and flowability of the dispersible solid ([0091]).  As such, one of ordinary skill in the art would recognize the optimal amount of anticaking agent to include in the composition of Rimassa et al. in order to enhance the storage stability and flowability thereof under the environmental conditions to which it is subjected.  One having ordinary skill would recognize an optimal amount thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).   See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using such.  Since the anticaking agent presence in the instant composition enhances the storage ability thereof, as does that in the composition of Rimassa et al. and Deruelle et al., it does not appear that such would be considered an unexpected result of using the presently claimed weight percent ranges, and, as such, the determination of percents of each component as claimed would be achievable through routine experimentation in the art.  
With respect to dependent claim 11, Rimassa et al. discloses wherein the anti-caking agent is combined with the solid polymeric acid precursor particles, thereby forming a coating thereon, so as to prevent the sticking thereof during storage ([0055]).  The reference, however, fails to explicitly disclose the amount of coating on the outer surface of the at least one polymer based solid acid precursor as claimed.  Deruelle et al. suggests the addition of an anticaking agent to a dispersible solid for the purposes of enhancing the storage stability and flowability thereof, wherein such is sprayed over the particles and provides for a preferable deposition of the anticaking agent over the particles ([0091]).  As such, when combining the anticaking agent with the particles of Rimassa et al., it would have been obvious to one having ordinary skill in the art to spray such, as suggested by Deruelle et al., over the solid acid precursor particles of Rimassa et al. in order to enhance the storage stability and flowability thereof and provide for a preferable deposition of the anticaking agent over the particles.  Although silent to such as coating at least 10% of the outer surface of the at least one polymer based solid acid precursor, one having ordinary skill in the art would recognize the optimal amount of such to spray and deposit over the solid acid precursor particles in order to enhance the storage stability and flowability thereof since it has been held, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed outer surface coating percent as critical and it is unclear if any unexpected results are achieved therewith.  Since Rimassa et al. in view of Deruelle et al. suggests the ability of the coating to enhance storage by preventing sticking of the particles, as does the ability of the instantly claimed coating, such does not appear to be an unexpected result of providing for an outer surface coating of at least 10%, and therefore, to provide for such an amount of coating would be considered obvious.
Response to Arguments
Applicant’s arguments with respect to the 35 USC 112 rejections as set forth in the previous office action have been fully considered; the Examiner notes, the rejections as previously set forth have been withdrawn, however, a new grounds of rejection has been set forth above with respect to claim 5 in view of the amendments made therein.  
Applicant's arguments with respect to the prior art rejections as previously set forth have been fully considered; the Examiner notes the additional grounds of rejection now presented within independent claim 1 as based on the amendments made therein.  
Applicant asserts the previous rejection of independent claim 1 did not provide for the newly added limitation of wherein the anti-caking agent is present in an amount of about 1 to about 15 wt% of the composition.  
The Examiner notes, these features were previously claimed in claim 10, which was rejected in the non-final office action.  As such, the remarks will be addressed with respect to those made in Applicant’s response to the rejection of claim 10, wherein it is noted, Applicant claimed about 1%.
Applicant notes Rimassa suggests 0.2% or less of the anti-caking agent which is significantly different from the lower limit instantly claimed and asserts there is nothing in the record to support modifying the amount of anti-caking agent in order to optimize length of storage based on environmental conditions, noting to rely upon a reasoning relating to optimization of a result effective variable, the result-effective variable must be an art recognized result effective variable.  Applicant asserts there is no evidence that the amount of anti-caking agent is a result-effect variable.
The Examiner respectfully disagrees.  Although Rimassa suggests 0.2% or less, the reference notes such as the amount “typically” used, i.e., preferably, but does not exclude other amounts.  Additionally, Applicant claims an amount of “about” 1%.  Furthermore, ss set forth in the rejection above, Deruelle et al. clearly suggests the addition of an anticaking agent in an amount of 0-30% by weight ([0064]) wherein such is used for the purpose of enhancing the storage stability and flowability of the particle onto which it is coated, i.e. the presence of the anti-caking agent has the effect of enhancing storage stability and flowability of the material it is coated on.  Such is therefore considered a result-effect variable and one having ordinary skill would recognize suitable amounts thereof to use to enhance the storage stability and flowability of the solid-acid precursors of Rimassa et al..  Therefore, since Rimassa et al. discloses an amount of anti-caking agent typically used, while Deruelle et al. suggests a range of amounts of anti-caking agent used for the same purpose, wherein such encompasses the amount disclosed by Rimassa et al., and overlaps that of the instant claims, one of ordinary skill would recognize suitable amounts thereof to try to achieve the purpose of enhancing storage stability of the material upon which it is coated.  Since Applicant has not presented any remarks with respect to the rejection in view of Deruelle et al. as set forth in the previous office action, the rejection is maintained for at least the reasons set forth herein.
Should Applicant consider a particular portion of the instantly claimed range of the amount of anti-caking agent to provide for unexpected results, Applicant is invited to consider clarifying such within the instant claims.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
10/31/22